DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
Claims 1-9 are pending.
Claims 1, 7, and 9 are newly amended
Claims 4 and 9 were previously withdrawn due to an election/restriction requirement (see the Office Action on 122/27/2021).
Claims 1-3 and 5-8 have been examined on their merits.

Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objections or rejections not specifically reiterated are hereby withdrawn. Prior objections have been addressed by amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al. (EP 2940041 A1, 2014, previously cited, hereafter “Sekiguchi”) in view of Miyazaki et al. (Nature Communications, 2012, hereafter “Miyazaki”) as evidenced by Rodin (Nature Biotechnology, 2010).
In regards to claim 1, Sekiguchi teaches a method for culturing pluripotent stem cells (claims 12-13, p41), comprising the step of contacting pluripotent stem cells with laminin 421 or a fragment thereof, or laminin 121 or a fragment thereof, or a combination thereof (claim 6, p40). It should be noted that Sekiguchi uses the terms “laminin α4β2γ1” and “laminin α1β2γ1” to describe laminin 421 and laminin 121, respectively. However, the specification of the instant application states, “Members of the laminin family are named according to the types of subunits of which they are composed. When explained using the example of laminin 511, laminin composed of an α5 chain, β1 chain and γ1 chain is referred to as laminin 511. The laminin used in the present invention is preferably laminin 421 composed of an α4 chain, β2 chain and γ1 chain and/ or laminin 121 composed of an α1 chain, β2 chain and γ1 chain” (Specification, p5, paragraph [0014]. Therefore, it is understood that laminin α4β2γ1 is the same as laminin 421 and laminin α1β2γ1 is the same as laminin 121.
While the specific combination of features claimed is disclosed within the broad genera of types of laminins, as taught by Sekiguchi (claim 6, p40), such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found.
However, that being said, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with the reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected different types of laminins from within the disclosure of Sekiguchi to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”.
Therefore, the teaching of Sekiguchi renders obvious Applicant’s invention as claimed.
	Sekiguchi also teaches that pluripotent stem cells can be cultured with laminin 511 E8 (claims 4 and 6, p40). Sekiguchi also teaches that laminin 511 is effective for maintaining pluripotency of human embryonic cells, and that recombinant human laminin E8 fragment can be used as an extracellular matrix which enables maintenance of culture of stem cells while supporting the retention of pluripotency (paragraph [0003], p3). Furthermore, as evidenced by Miyazaki, 511 E8 maximizes human embryonic and pluripotent stem cell adhesion, specifically (Results, p2).
	While Sekiguchi does not explicitly teach that the pluripotent stem cells were cultured with laminin 421, laminin 121, or E8 fragments thereof, which have been cultured in the presence of laminin 511 E8, Sekiguchi teaches “A method for culturing mammalian cell, being characterized by culturing the cells in the presence of the modified laminin according to any one of the claims 1-8” (Claim 12, p41) which does not preclude a step of contacting pluripotent stem cells with laminin 421, laminin 121, or E8 fragments thereof, which have been cultured in the presence of laminin 511 E8. More directly, the language of claim 12 of Sekiguchi is broad enough to allow this step since claims 1-8 establish any of laminins 421, 121, 511 E8 and does not suggest that they cannot be combined. The phrase “the modified laminin” refers only to the particular modified laminin produced by claims 1-8, but is not exclusionary of other modified laminins produced by the same claims.
	Furthermore, even if it were not, it would still be obvious for a person of ordinary skill in the arts to first culture stem cells with laminin 511 E8 because it would have beneficial properties such as improving adhesion, cell-support, and maintenance of pluripotency. Additionally, as further evidenced by Miyazaki, laminin 511 E8 can be cultured with other laminins (laminin 332-E8 specifically, p2, Results). Therefore, because it is known in the art that these cells can be cultured with laminin 511 E8, and laminin 511 E8 with other laminins, at least, it could be done with predictable results. Additionally, neither the claims nor spec point to a criticality, or show unexpected results from culturing cells in this order.

In regards to claims 2 and 3, while Sekiguchi does not specially say that the expression level of a gene located downstream in a Wnt/β-catenin signaling pathway is increased, or that the downstream gene is NEUROG1, since Sekiguchi teaches the same culturing steps, it would inherently lead to the same result. As in claim 1 above, Sekiguchi teaches a method for culturing pluripotent stem cells (claims 12-13, p41), comprising the step of contacting pluripotent stem cells with laminin 421, laminin 121, or a fragments or combinations there of (claim 6, p40). Therefore, Sekiguchi is also teaching a method that would inherently have the property of causing the expression level of a gene located downstream in a Wnt/β-catenin signaling pathway to be increased, or that the downstream gene is NEUROG1.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to claim 5 and 6, while Sekiguchi does not teach a further step of inducing differentiation of pluripotent stem cells into mesodermal cells, or that the mesodermal cells are skeletal muscle cells, or other cells types as in claim 6, again, since Sekiguchi teaches the same culturing steps, it would inherently lead to the same result. As in claim 1 above, Sekiguchi teaches a method for culturing pluripotent stem cells (claims 12-13, p41), comprising the step of contacting pluripotent stem cells with laminin 421, laminin 121, or fragment or combinations there of (claim 6, p40). Therefore, Sekiguchi is also teaching a method that would inherently have the property of causing the cells to be further induced to differentiate into mesodermal cells, or that the mesodermal cells are skeletal muscle cells, or other cells types as in claim 6.
Again, Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
It should also be pointed out that, as further evidenced by Miyazaki, that stem cells cultured with laminin E8s can develop into mesodermal tissues (p7, Figure 5). And as evidenced by Rodin, it is known that embryonic cells grown on laminin 511, specifically, express mesodermal markers (p613, column 2, top paragraph).
In regards to claim 7, Sekiguchi teaches that the fragment is an E8 fragment of laminin 121, 421 or both (Claims 4-6, p40).
In regards to claim 8, Sekiguchi teaches that the pluripotent stem cells are human stem cells (paragraph [0038], p10). While Sekiguchi specifically teaches that this method is for culturing “mammalian cells”, humans are mammalians. Furthermore, Sekiguchi states that this method is designed preferably for the culturing of human cells (paragraph [0038, p10).
Therefore, the combined teachings Sekiguchi and Miyazaki render obvious Applicant’s invention as claimed.



	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi, in view of Miyazaki, as applied to claims 1-3 and 5-8 above, and in further view of Lapillonne et al. (Haematologica, 2010, previously cited 12/27/2021, hereafter, “Lapillonne”). 
	In regards to claims 5 and 6, Sekiguchi teaches the claims as described above. However, even if it does not, a person of ordinary skill in the art would be motivated to further differentiate pluripotent stem cells into mesodermal cells, or that the mesodermal cells are skeletal muscle cells, chondrocytes, renal cells, myocardial cells, vascular cells, or blood cells because Lapillonne teaches that advances in reprogramming of pluripotent stem cells have opened the doors to generating specific cells for cell therapy, that they represent a potentially unlimited source of stem cells for erythroid generation for transfusion medicine, and that manufacture of red blood cells from stem cells is a potential means to ensure an adequate and safe supply of blood cells products (Abstract, Background, p1). Therefore, given the need for blood cells for use in transfusion medicine and to ensure adequate safe supplies it would be obvious to further differentiate pluripotent stem cells into mesodermal cells, or that the mesodermal cells are skeletal muscle cells, chondrocytes, renal cells, myocardial cells, vascular cells, or blood.
	It would therefore have been prima facie obvious to a person of ordinary skill in the art to modify the teaching of Sekiguchi in view of Lapillonne, and arrived at the claimed invention with a reasonable expectation of success. Therefore, the invention, as a whole, would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date.
	Therefore, the combined teachings of Sekiguchi, Miyazaki, and Lapillonne render the invention unpatentable as clamed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-3 and 5-8 is/are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 10,000,554 B2.

Although the conflicting claims of patent US 10,000,554 B2 are not identical to currently prosecuted claims 1-3 and 5-8, they are not patentably distinct from each other because said claims of both inventions are drawn to culturing pluripotent stem cells with a laminin.

In regards to claim 1, while method claims 8 and 9 of the patent do not explicitly teach that the laminin is laminin 421, laminin 121, or fragments or combinations thereof, laminin 421, laminin 121, or fragments or combinations thereof, the present method claims are a contemplated utility of the product. US 10,000,554 B2 claims 3 and 4 teaches that the laminin is laminin 421, laminin 121, or fragments or combinations thereof, laminin 421, laminin 121, or fragments or combinations thereof.
It should be noted that US 10,000,554 B2 uses the terms “laminin α4β2γ1” and “laminin α1β2γ1” to describe laminin 421 and laminin 121, respectively. However, the specification of the instant application states, “Members of the laminin family are named according to the types of subunits of which they are composed. When explained using the example of laminin 511, laminin composed of an α5 chain, β1 chain and γ1 chain is referred to as laminin 511. The laminin used in the present invention is preferably laminin 421 composed of an α4 chain, β2 chain and γ1 chain and/ or laminin 121 composed of an α1 chain, β2 chain and γ1 chain” (Specification, p5, paragraph [0014]. Therefore, it is understood that laminin α4β2γ1 is the same as laminin 421 and laminin α1β2γ1 is the same as laminin 121.
While the specific combination of features claimed is disclosed within the broad genera of types of laminins, as taught by US 10,000,554 B2 (claim 6, p40), such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found.
However, that being said, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
	While US 10,000,554 B2 does not explicitly teach that the pluripotent stem cells were cultured with laminin 421, laminin 121, or E8 fragments thereof, which have been cultured in the presence of laminin 511 E8, US 10,000,554 B2 teaches “A method for culturing mammalian cells comprising culturing the cells in the presence of the modified laminin according to claim 1” (Claim 6) which does not preclude a step of contacting pluripotent stem cells with laminin 421, laminin 121, or E8 fragments thereof, which have been cultured in the presence of laminin 511 E8. More directly, the language of claim 12 of US 10,000,554 B2 is broad enough to allow this step and does not suggest that they cannot be combined. The phrase “the modified laminin” refers only to the particular modified laminin produced by claims 1-8, but is not exclusionary of other modified laminins produced by the same claims.

In regards to claims 2 and 3, the claims of the patent do not explicitly teach that the expression level of a gene located downstream in a Wnt/β-catenin signaling pathway is increased, or that the downstream gene is NEUROG1. However, since US 10,000,554 B1 teaches the same culturing steps, it would inherently lead to the same result. As in claim 1 above, US 10,000,554 B1 teaches a method for culturing pluripotent stem cells (claim 9), comprising the step of contacting pluripotent stem cells with laminin 421 or a fragment there of (claims 3-4). Therefore, US 10,000,554 B2 is also teaching a method that would inherently have the property of causing the expression level of a gene located downstream in a Wnt/β-catenin signaling pathway to be increased, or that the downstream gene is NEUROG1.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.

In regards to claim 5 and 6, while US 10,000,554 B2 does not teach a further step of inducing differentiation of pluripotent stem cells into mesodermal cells, or that the mesodermal cells are skeletal muscle cells, or other cells types as in claim 6 of the instant application. However, again, since US 10,000,554 B2 teaches the same culturing steps, it would inherently lead to the same result. As in claim 1 above, US 10,000,554 B2 teaches a method for culturing pluripotent stem cells (claim 9), comprising the step of contacting pluripotent stem cells with laminin 421 or a fragment there of (claims 3-4). Therefore, US 10,000,554 B2 is also teaching a method that would inherently have the property of causing the cells to be further induced to differentiate into mesodermal cells, or that the mesodermal cells are skeletal muscle cells, or other cells types as in claim 6 of the instant application.
Again, Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.

In regards to claim 7, while method claims 8 and 9 of the patent do not specifically teach that the fragment is an E8 fragment the present method claims are a contemplated utility of the product described in claim 2 of the patent.

In regards to claim 8, US 10,000,554 B2 teaches that the pluripotent stem cells are human stem cells (claim 8). While US 10,000,554 B2 specifically teaches that this method is for culturing “mammalian cells”, humans pluripotent stem cells are a type of mammalian pluripotent stem cell, and the use of human pluripotent stem cells would have been an immediately envisaged embodiment of the genus. To provide support for this embodiment the patent teaches that “the culture method of the present invention is preferably used for human stem cells” (Specification, p21, column 13, second paragraph).

Response to Arguments
	Applicant’s arguments filed 04/24/2022 have been fully considered but are not found persuasive. The examiner has modified claim rejections for independent claim 1 and its subsequent dependent claims under 35 U.S.C. 103 to address new claim limitations. The discussion that follows is in regards to Applicant’s arguments as applicable to the rejection of record that is still cited, at least in part, in the current office action.

Applicant contends that although Sekiguchi teaches that pluripotent stem cells can be cultured with laminin 511 E8, it does not teach of suggest contacting pluripotent stem cells, which have been cultured in the presence of laminin 511 E8, with laminin 421 or 121, or E8 fragments thereof or in combination (Response, p5).

	Applicant’s argument has been fully considered but is not found persuasive.
	As detailed above, the teachings of Sekiguchi do not preclude contacting pluripotent stem cells, which have been cultured in the presence of laminin 511 E8, with laminin 421 or 121, or E8 fragments thereof or in combination, and as further evidenced by Miyazaki above, it is known in the art that cells cultured with laminin 511 E8 can be cultured with other.

	Applicant contends that Lapillonne does not alleviate alleged deficiencies in Sekiguchi in regards to culturing cells in the presence of laminin 511 E8, with laminin 421 or 121, or E8 fragments thereof or in combination (Response, p5.

	Applicant’s argument has been fully considered but is not found persuasive.
	As detailed above, the teachings of Lapillonne are not used to teach culturing cells in the presence of laminin 511 E8, with laminin 421 or 121, or E8 fragments thereof or in combination, but to provide motivation to modify the method of Sekiguchi and differentiate pluripotent stem cells into mesodermal cells and tissues.

	Applicant contends that neither Sekiguchi alone, nor in combination with Lapillonne teach the advantages of contacting pluripotent stem cells which have been cultured in the presence of laminin 511 E8, with laminin 421 or 121, or E8 fragments thereof or in combination which results in pluripotent stem cells that easily differentiate into mesodermal cells (Response, p5).

	Applicant’s argument has been fully considered but is not found persuasive.
	As detailed above it would be obvious for a person of ordinary skill in the arts to differentiate pluripotent stem cells into mesodermal cells or tissues, given their need for therapies and research. However, in regards to culturing stem cells on laminins, as evidenced above by Miyazaki and Rodin, it is known in the art that culturing stem cells on laminins or laminin fragments, and laminin 511 E8, specifically, can promote differentiation of the cells to mesodermal cells or tissues, or promote markers typical of the cells or tissues.

	Applicant contends that claims 1-9 are novel and non-obvious over US 10,000,554 B2, for the same reasons presented above (Response, p5-6).
	
	Applicant’s argument has been fully considered but is not found persuasive.
	As detailed above, and similar to the teachings of Sekiguchi, the teachings of US 10,000,554 B2 do not preclude contacting pluripotent stem cells, which have been cultured in the presence of laminin 511 E8, with laminin 421 or 121, or E8 fragments thereof or in combination.

	Applicant requests that claims 4 and 9 be rejoined and examined based on the assertion that claims 1-3 and 5-8 are now proven to be allowable (Response, p6).

	However, as detailed above, claims 1-3 and 5-8 are still not allowable at this time, and therefore are not in a condition for rejoinder.

	


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632